
	

114 HR 1776 IH: Shut Down the Shutdowns Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1776
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Grayson (for himself and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		To amend title 31, United States Code, to provide for automatic continuing resolutions.
	
	
		1.Short title
 This Act may be cited as the Shut Down the Shutdowns Act, or the Don’t Interrupt America Act. 2.Automatic continuing appropriationsChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:
			
				1311.Continuing appropriations
 (a)Should an appropriation for the operation of any program, project, or activity within a Federal agency expire prior to the passage of a new appropriation measure funding that agency, each expired program, project, or activity within that agency shall be appropriated a sum equal to the annualized rate of the previous appropriation, prorated through the end of—
 (1)the fiscal year if such expiration occurs on or prior to September 29 of any given year; or (2)the following fiscal year if such expiration occurs on September 30 of any given year.
						Funds previously made available, and prior authorization, for such programs, projects, or
 activities shall also be extended consistent with this subsection.(b)Any appropriation, or funds made available, or authority granted, for a program, project, or activity, pursuant to this section, shall be subject to the same terms and conditions as were in place on the date prior to any extension made pursuant to this section..
